Latimer, Judge
(concurring in the result) :
Accused judicially confessed taking *260the record player, and thus the principal question left in issue was his intent. I agree that the investigator’s testimony that the accused did not intend to return the property was incompetent, and manifestly the improper evidence went to the gravity of the offense. It should be pointed out, however, that accused was defended in this special court-martial not only by his appointed defense counsel, who was a qualified attorney, but in addition by individual counsel, a lawyer with some ten years’ experience. But no objection was taken to the incompetent testimony, and there can be no doubt defense counsel was aware of its nature, for he immediately cross-examined the investigator on the basis for his conclusion and obtained the concession that it was based on speculation. Even then a motion to strike was not made. Ordinarily I would impose a waiver under those circumstances because when the evidence is considered in its totality, no miscarriage of justice would result. Cf. United States v King, 12 USCMA 71, 30 CMR 71. My associates, however, recently refused to invoke that doctrine in an equally clear situation in United States v Smith, 12 USCMA 127, 30 CMR 127. Once again they are apparently unwilling to do so, and no good purpose would be served by arguing the point further in this case. Accordingly, I concur in the result.